EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-23 directed to a distinct method non-elected without traverse.  Accordingly, claims 10-23 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The originally filed specification discloses that the effective amount to enhance and/or stimulate immunity will depend on the severity of the condition being treated; individual patient parameters including age, physical condition, size and weight; concurrent treatment and drug interaction; frequency of treatment; and the mode of administration (paragraph 0055). The above-mentioned outcome enhances the immune function and has an anti-aging effect, which leads to protecting the body of the individual from infectious diseases (paragraph 0057).  The infectious disease(s) mentioned herein can be organized into, but not limited to, the following six exposure categories and listed in typical descending order of risk. However, it must be noted that the sequence of exposure categories listed in individual country entries may vary according to local conditions. [0061] i. food or waterborne diseases acquired through eating or drinking on the local economy, for example Hepatitis A, B, C and E, typhoid fever, etc. [0062] ii. vector borne diseases acquired through the bite of an infected arthropod, for example Malaria, Dengue fever, Yellow fever, Japanese Encephalitis, African Trypanosomiasis, Cutaneous Leishmaniasis, Plague, Crimean-Congo hemorrhagic fever, rift Valley fever, Chikungunya, etc. [0063] iii. water contact diseases acquired through swimming or wading in freshwater lakes, streams, and rivers, for example Leptospirosis, Schistosomiasis, etc. [0064] iv. aerosolized dust or soil contact disease acquired through inhalation of aerosols contaminated with rodent urine, for example Lassa fever, etc. [0065] v. respiratory disease acquired through close contact with an infectious person, for example Meningococcal meningitis, 
Therefore, the patient population is very specific and clearly defined in the originally filed specification. The prior art does not teach or fairly suggest treatment of the intended patient population with the instantly claimed extract.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMY L CLARK/Primary Examiner, Art Unit 1699